 

Exhibit 10.37

 

 



Loan Contract

 

 

Party A (Lender): Wuhan KangBo Biotechnology Co., Ltd.

 

 

Party B (Borrower): Wuhan Kingold Jewelry Co., Ltd.

 

 

This contract is signed in line with relevant national law, regulation and rules
after the consensus between the Party A and Party B.

Article 1 Amount and purpose of the loan: Party A agrees to extend loans to
Party B (capitalization) Five Hundred Million Yuan, (in lowercase) ¥
500,000,000. 00 Purpose of the loan is circulating fund supplement to purchase
gold raw material.

Article 2 Life of loan: life of loan for this contract is 7 months, since March.
2, 2018 to October, 2, 2018. The actual loan date is not in line with above
appointment and shall be subject to the actual loan date.

Article 3 Lending rate: The parties agree on an interest rate of 6.5% for this
loan. The Interest should be paid monthly.

Article 4 Mode of repayment: The principal should be refunded once at the end of
the repayment period.

Article 5 The Party B should obtain written consent from Party A once it replays
the loan in advance.

Article 6 Rights and obligations of Party A:

It has the right to receive the principal of the loan in accordance with the
stipulations of this contract.

Article 7 Rights and obligations of Party B:

1. Truthfully provide relevant documents, certificates and other materials, and
accept Party A's supervision and inspection.

2. Guarantee that this loan is not used for illegal activities.

3. Acquire the principal of the loan in accordance with the provisions of this
contract.



 

 





Article 8 Payment release:

The Party A will remit all its borrowings to the following Party B's accounts:

Account name:

Openging bank:

Account Number:

Article 9 Loan extension: If the Party B needs to extend the loan period, then
it should submit an application in writing to Party A 60 days before the
expiration of the loan. After the consent of Party A, the parties separately
sign a repayment agreement.

Article 10 Liability for breach of contract

(I) Borrower's default and its liability for breach of contract

1. If the borrower takes one of the following circumstances, the lender has the
right to stop the loan that has not been issued in this contract and recover the
unpaid loan in advance:

(1) Provide false or illegal documents, certification materials, etc.;

(2) Failure to repay the loan principals on schedule;

(3) The loan is not used according to the agreed loan application;

(4) Does not accept or cooperate with the lender's inquiry or supervision of its
loan usage;

(5) Being involved in material adverse litigation;

(6) Being subject to major administrative penalties by administrative agencies;

(7) Stopping production due to mismanagement;

(8) Concealing the company's financial status, operating conditions, or drawing
funds (capital);

(9) There are taxes for stealing (escape), being ordered to suspend business for
rectification, or being revoked (revoked) of a business license;

(10) There are situations which have any other serious impact on the ability to
repay loans or lose credit.

(II) Lender's breach of contract and its liability for breach of contract: To
the extent that the Party A is not able to issue loans to Party B in accordance
with this contract, it shall be deemed as a serious breach of contract, and the
Party A shall bear the direct expenses paid by other parties, and shall pay
Party B a separate penalty of 0.5% of the total loan principal. .



 

 



Article 11 The formation, effectiveness and termination of the contract: This
contract shall be established since the date of signature (seal) by all parties.

Article 12 Disputes arising from this contract shall be under the jurisdiction
of the People's Court of the place where the contract is signed

Article 13 This contract is made in two copies and each party holds one.

 

(The remainder of this page intentionally left blank. Signatures appear on the
following page.)

 

 

Party A (Lender):

 

 

Party B (Borrower):

 

 

. . . . . . . . . . . . . . . . . . . . . .

Date

 



 

